                       Case 1:18-cv-10817-AT-GWG                                   Filed 01/16/19 Page 1 of 1




                                                 THE CITY OF NEW YORK
 ZACHARY W. CARTER                              LAW DEPARTMENT                                                               Shain:i Wood
 Corporation Counsel                                  I 00 CHURCH STREET                                     Assistant Corporation Counsel
                                                      NEW YORK, NY 10007                                           Phone: (212) 356-2440
                                                                                                                    shwood@law.nyc.gov




                                                                       -.·: :.:::: :::.:::._=··========~muary 16, 2019
                                                                     · '.:I)t\:Y
          BYECF
          Honorable Analisa Torres                             l ECTRONICALLY FILED
                                                                           ------i''---r--
                                                        •• 1

          United States District Court Judge              'I



          Southern District of New York                 . : ,/CJC :J:t::
          500 Pearl Street                                 : DATE FILED:          [1 J   Cf   \   f
          New York, NY l 0007


                                     Re:    Dr. Rupert Green v. The Department of Education of the City of
                                            New York; Carmen Farina
                                            18-CV-10817
                                            Our No. 2018-086303

          Dear Judge Torres:

                         I am an Assistant Corporation Counsel in the Office of Zachary W. Carter,
          Corporation Counsel of the City of New York, and attorney for Defendants New York City
          Department of Education ("DOE") and Carmen Farina in the above-referenced matter. I write,
          with the consent of Plaintiff, to respectfully request an extension of time from January 18, 2019,
          to January 28, 2019, for DOE to respond to the complaint. This is Defendants' second request for
          an extension of time. The Court previously granted Defendants' first request for an extension of
          time from December 17, 2018 to January 18, 2019.

                        Defendants make this request due to a personal medical matter which led to my
          absence from work and delayed the completion of Defendants' response.

                              Thank you for your consideration of this matter.

Granted. In the future, please address any applications



                                                                                   ;:::tt~
regarding pre-trial matters to the undersigned.




                                                                                   ~~
                                                                                   Assistant Corporation Counsel


          cc:          Dr. Rupert Green. prose (by mail)
